MOUTON, J.
Simonette Reason Falls, the illegitimate daughter of Mary Bingham and Washington Reason, died in June, 1913, intestate and without issue of her marriage with Joseph Falls, her surviving husband. At her death she left an estate in community with her husband, and some separate property. In an ex parte proceeding, Mary Bingham, the mother of deceased, and her children born of her marriage with Robert Bingham, now deceased, were placed in possession of the succession of Simonette Reason Falls.
The lower court, on the opposition of Joseph Falls, surviving husband of Simonette Reason, and opponent herein, rescinded the decree putting Mary Bingham and her children in possession, and decreed that Joseph Falls was entitled to inherit, as surviving husband, the entire succession of his wife in the community and also all of her separate estate.
From this judgment plaintiffs appeal.
It is not disputed that the deceased was born out of wedlock, and was the natural illegitimate child of Mary Bingham, her surviving mother, and Washington Reason, now deceased. The proof shows that Simonette Reason was the child of Mary Bingham, was recognized by her mother as her child and was generally known as such in the community where they lived. It is equally well established that Simonette Reason, deceased, was never acknowledged by her mother, Mary Bingham, either by a declaration in a notarial act or by baptismal registry, as provided for in Article 203, Civil Code. The question presented for decision is as to whether or not the rearing of Simonette Reason as her child by Mary Bingham was such an acknowledgment as to entitle her to be called or classed as a natural child; and, upon her death, without posterity, whether her mother was vested with the right of inheritance, entitling her to claim the estate of her. deceased daughter under Civil Code, Article 922. This presents the vital issue in the case.
As it has been shown by the evidence that Simonette Reason was the child of Mary Bingham and had always been recognized as such by the mother, such proof would have been sufficient to show an acknowledgment by her mother, and would have entitled her to inherit from her mother, without proof of an acknowledgment by a notarial act or baptism, as prescribed by Article 203, Civil Code. This is now settled by our courts! Briggs vs. McLaughlin, 134 La. 133, 63 South. 851; Taylor vs. Allen, 151 La. 82, 91 South. 635, Murdock vs. Potter, 155 La. 145, 99 South 18.
Here, however, it is the mother who, claiming by way of inheritance from the child, and not the child. from the mother, as was the situation in the decisions above cited.
In the Succession of Lacoste, 142 La. 673, 77 South. 497, where, as in this case, the mother was the claimant of the succession of an illegitimate child, the court said:
“The mother of an illegitimate son who has died without posterity does not inherit his estate unless the child was legally acknowledged by her, either in the registering of the birth or baptism of the child, or by a declaration made before a notary public in presence of two witnesses, as required by Article 203 of the Civil Code.”
In the course of the opinion in the case from which the above is quoted the court said: •
“The fact of an informal recognition by the mother of an illegitimate child as her own could not have the effect of con*12verting the:-status of a bastard into that of a natural child, thus conferring ,on the mother the • right of inheritance from such child under the' provisions of Article' 922, Civil Code.”
In the instant case there was an informal recognition of the deceased as her child by Mary Bingham, and, as before stated, there was no compliance by her with the requirements exacted by Article 203, Civil Code. Simonette Reason Falls was, therefore, never legally acknowledged by her mother to entitle the latter to inherit her estate.
The other claimants are the children born of the marriage of Mary Bingham to Robert Bingham, subsequent to the birth of Simonette Reason Falls, who, being an illegitimate child, could have no relatives in a legal sense in the ascending or collateral line. C. C. 328; Madame Felix Montegut vs. Bacas, 42 La. Ann. 158, 7 South. 449.
The children of Mary Bingham, issue of her marriage with Robert Bingham, are the natural brothers and sisters of Simonette Reason Falls, and could inherit from her only to the exclusion of the state.
tier surviving husband, Joseph Falls, has the right to inherit her estate to the exclusion of these claimants. Succession of Duclosange, 2 La. Ann. 98, cited approvingly in Madame Felix Montegut vs. Bacas, 42 La. Ann. 158, 7 South. 449. As surviving husband he is entitled to recover the entire estate of his deceased wife. We are in error in holding otherwise in our original opinion.
It is therefore ordered and decreed that our original judgment be reversed and annulled; and it is further decreed that the judgment appealed from be reinstated .and affirmed with cost.